            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

RAY ADAMS                                                     PLAINTIFF

v.                             No. 3:20-cv-39-DPM

U.S.A.                                                     DEFENDANT

                                   ORDER
      1. The Court has been delayed by the press of other business in
addressing Adams' s motion to proceed in forma pauperis and screening
his complaint. 28 U.S.C. § 1915(e)(2). His motion, NQ 1, is granted. He
can't afford the filing fee.
      2. On screening, the Court does not understand his complaint.
He seeks relief against the United States because "Entities & Powers
were unreasonably divided & used against original Houses, clans, and
affiliations." NQ 2 at 4. This is a conclusion. The law requires particular
facts that support a plausible claim for relief.        Ashcroft v. Iqbal,
556 U.S. 662, 677-78 (2009).       The Court will therefore dismiss his
complaint without prejudice for failure to state a claim. If Adams
wants to file an amended complaint with particulars about who
allegedly violated his rights, when it occurred, and how, he may do so
by 31 March 2020.
So Ordered.
                       ~vt_o-1/f-:
                    D.P. Marshall Jr.
                    United States District Judge

                      3 tv{M.~   ).O:i..D




              -2-
